IN THE SUPREME COURT OF THE STATE OF DELAWARE

ELIJAH FOREMAN,                          §
                                         §
       Defendant Below,                  §   No. 88, 2018
       Appellant,                        §
                                         §   Court Below—Superior Court
       v.                                §   of the State of Delaware
                                         §
STATE OF DELAWARE,                       §   Cr. ID Nos. 1501018150 (S) and
                                         §   1501017690 (S)
       Plaintiff Below,                  §
       Appellee.                         §

                          Submitted: March 2, 2018
                          Decided:   March 8, 2018

Before STRINE, Chief Justice; VALIHURA and VAUGHN, Justices.

                                      ORDER

      This 8th day of March 2018, upon consideration of the notice to show cause

and the response to the notice to show cause, it appears to the Court that:

      (1)    On February 21, 2018, the appellant, Elijah Foreman, filed a notice of

appeal from a Superior Court order, dated and docketed on January 17, 2018,

denying his second motion for postconviction relief under Superior Court Criminal

Rule 61. Under Supreme Court Rule 6(a)(iv), a timely notice of appeal should have

been filed on or before February 16, 2018. The Senior Court Clerk issued a notice

directing Foreman to show cause why this appeal should not be dismissed as

untimely filed under Supreme Court Rule 6. In his response to the notice to show

cause, Foreman states that he received the Superior Court order on January 27, 2018
and thought he had time to file a notice of appeal. Foreman does not explain why it

took him from January 27, 2018 until February 21, 2018 to file a notice of appeal.

       (2)     Time is a jurisdictional requirement.1 A notice of appeal must be

received by the Office of the Clerk of this Court within the applicable time period in

order to be effective.2 An appellant’s pro se status does not excuse a failure to

comply strictly with the jurisdictional requirements of Supreme Court Rule 6.3

Unless an appellant can demonstrate that the failure to file a timely notice of appeal

is attributable to court-related personnel, an untimely appeal cannot be considered.4

       (3)     The record does not reflect that Foreman’s failure to file a timely notice

of appeal is attributable to court-related personnel. Consequently, this case does not

fall within the exception to the general rule that mandates the timely filing of a notice

of appeal. This appeal must be dismissed.

       NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rule 29(b),

that this appeal is DISMISSED.


                                             BY THE COURT:

                                             /s/ Karen L. Valihura
                                             Justice




1
  Carr v. State, 554 A.2d 778, 779 (Del. 1989).
2
  Supr. Ct. R. 10(a).
3
  Smith v. State, 47 A.3d 481, 486-87 (Del. 2012).
4
  Bey v. State, 402 A.2d 362, 363 (Del. 1979).
                                                2